Case: 5:20-cr-00112-PAG Doc #: 28 Filed: 11/13/20 1o0f1. PagelD #: 96

AO 442 (Rey. 11/11) Arrest Warrant

 

FILED

UNITED STATES DISTRICT COURT oe
NOV 13 2000

 

 

for the isiocare
Northern District of Ohio NORTHERN DistHicT OF OHI
: 20 2a
United States of America 5 ® CR 1 1 a
v. )
) Case No.
Allen Martin Kenna )
. JUDGE GAUGHAN
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) —_ Allen Martin Kenna 5
who is accused of an offense or violation based on the following document filed with the court:
(M Indictment  Superseding Indictment Ol Information © Superseding Information © Complaint
Probation Violation Petition CO) Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Title 18, United States Code, Section 844(i) (Attempted Use of an Explosive Device)
Title 18, United States Code, Section 875(c) (Interstate Communication of Threats)

Date: 02/12/2020 2 Xp UL ef

— Issuing officer'¥signas Si.

SANDY open CLERK

Printed name and title

City and state: Cleveland, Ohio

 

 

 

Return

This warrant was received on (date) “2'\2'2© __, and the person was arrested on (date) H a | w
at (city and state) C\petlond avs

Date: |\-\2-2Ze — Yn [Sef FB!

Arresting officer’s signature

 

A maAaA- Mv PA? Sheer
/

Printed name and title

 

 
